Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 11/18/2021.
2.	Claims 1-20 are presented for examination.
3.	Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the new ground(s) of rejections as follows:
Claim Rejections - 35 USC § 112
4.	Claim 14 is are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14, lines 4-5, “a XOR logical operation component” is unclear and confusing.  How does it relate to first to third logical operation components in lines 12, 15 and 18 of claim 14, respectively or claim 20?
For the purpose of examination, a word “XOR” will be omitted, however it will be inserted in line 18 of claim 14 as following “performing a third selected logical operation using a XOR logical operation component comprises…”
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hush US Pub. No. 20170301379 (previous cited) in view of Arsovski US Pub. No. 20090141537 (previous cited) and further in view of Nakatsuka et al. US Pub. No. 20180075892.
	As per claims 1 and 8 (a limitation of controller see 140 of Fig. 1), Fig. 3 of Hush is directed to a method, comprising: receiving by a first sense amplifier (206 connecting to 205-1, Fig. 2A, par 57), a first data value via a read digit line (D, par. 57; receiving, by a second sense amplifier (another 206 in a different column, Fig. 2A, par. 67) , a second data value via the read digit line (D, par. 57) activating  (by high pulse = 3.6V) a first row line (Row 1, t2-t3 and t6-t7) and a second row line (Row 3, t2-t3 and t6-t7); activating (SENS AMP, t1-t2) a first sense amplifier (206 connecting to 251-1, Fig. 2A, par 57) to perform a first selected logical operation (231, Fig. 2A, par. 51) without activating a second sense amplifier (activating at t8-t13 instead); and activating (SENSE AMP, t8-t13) the second sense amplifier (another 206 in a different column, Fig. 2A, par. 67) to perform a second selected logical operation (another 231 in different column in Fig. 2A) without activating the first sense amplifier (activating at t1-t2 instead) 
	Hush fails to discloses activating the first sense amplifier and the second sense amplifier concurrently while the first and the second read row lines are activated to perform a third selected logical operation using a XOR logical operation component. However, Fig. 17 and paragraphs 57 and 58 of Arsovski disclose activating the first sense amplifier (connecting between RBLn and Port 1) and the second sense amplifier (connecting between RBLnb and Port 
	Fig. 17 of Arsovski discloses a NAND gate for the third selected logical operation but Hush and Arsovski fail to disclose using a XOR logical operation component. However, Fig. 5 and paragraphs 62, 98 and 122 of Nakatsuka disclose the third selected logical operation using a XOR logical operation component (XOR 61). It would have been obvious to a person of ordinary skill in the art at the time invention was made to use either the NAND logical operation component of Arsovski or the XOR logical operation component of Nakatsuka because they have the same functions to output of a combination result of the two sense amplifiers.
	As per claims 2 and 12, Fig. 3 of Hush discloses further comprising: deactivating the first read row line and the read second row line (t3-t6 and beyond t7-t13+); activating a third read row line (Row5); activating the 
	Fig. 17 of Arsovski discloses a NAND gate for the third selected logical operation but Hush and Arsovski fail to disclose using a XOR logical operation component. However, Fig. 5 and paragraphs 62, 98 and 122 of Nakatsuka disclose the third selected logical operation using a XOR logical operation component (XOR 61). It would have been obvious to a person of ordinary skill in the art at the time invention was made to use either the NAND logical operation component of Arsovski or the XOR logical operation component of Nakatsuka because they have the same functions to output of a combination result of the two sense amplifiers.
	As per claims 3 and 13, paragraph 23 or 42 of Hush discloses further comprising causing a result of the first selected logical operation, the second selected logical operation, or the third selected logical operation, or any combination thereof, to be stored in at least one of the first sense amplifier and the second sense amplifier.
	As per claims 4 and 11, paragraph 12 or 54 of Hush discloses wherein performing the first selected logical operation or the second logical operation comprises performing at least one of a NOR logical operation and a NAND (inverting the results an AND logical operation, par. 54) logical operation.

	It is noted these limitations would be rejected under a 103 rejection in view by Figs. 5D, 6A and 6B of Ishizu et al. US Pub. No. 20180075900.
	As per claim 6, paragraph 22 or 52 of Hush discloses further comprising performing the first logical operation or the second logical operation, or both, without enabling an input/output signal path coupling the memory array to a host.
7.	Claims 14-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hush US Pub. No. 20170301379 (previous cited) in view of Arsovski US Pub. No. 20090141537 (previous cited) and further in view of Nakatsuka et al. US Pub. No. 20180075892 and further in view of Ishizu et al. US Pub. No. 20180075900 (previous cited).
	As per claim 14, Fig. 3 of Hush is directed to a system, comprising:  
	Hush fails to disclose performing a third selected logical operation using a XOR logical operation component comprises, while the first and the second read row lines are activated, activating the first sense amplifier and the second sense amplifier. However, Fig. 17 and paragraphs 57 and 58 of Arsovski disclose performing a third selected logical operation (1702) 
See paragraph 4 of Arsovski disclose about a DRAM device.	
	Paragraph 2 of Hush discloses there are many different types of memory would be used but fails to disclose a plurality of three-transistor (3T) memory cells coupled to respective write digit lines, read digit lines, read row lines, and write row lines. However, Fig. 5D of Ishizu discloses a plurality of three-transistor (3T) memory cells coupled to respective write digit lines (WBLs), read digit lines (RBLs), read row lines (RWLs), and write row lines (WWLs). It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Hush’s DRAM which utilizes the three-transistor (3T) memory cells as taught by Ishizu in order to have independent write digit lines, read digit lines, read row lines, and write row lines.
	As per claim 15, claim 15 is rejected the same rejection as claim 3 above.
	As per claims 16-17 and 19 are rejected the same rejection as claim 6 above.
	As per claim 18, paragraphs 76 and 77 of Hush disclose wherein the plurality of 3T memory cells are configured to: invert the first data value prior to transferring the first data value to the first sense amplifier; and invert the second data value prior to transferring the second data value to the second sense amplifier.
	As per claim 20 is rejected the same rejection as claim 11 above.
	Response to Arguments

	 For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP  706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
10.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of using a XOR logical operation component connecting to sense amplifiers.
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOAI V HO/Primary Examiner, Art Unit 2827